Exhibit 10.1 Bryn Mawr, Pennsylvania 19010 July 17, 2015 Via Hand Delivery Mr. J. Duncan Smith 558 Montgomery Ave. Second Floor Haverford, PA 19041 Dear Duncan: This will confirm your separation from employment with The Bryn Mawr Trust Company, Bryn Mawr Bank Corporation, Bryn Mawr Equipment Finance, Inc. and Powers Craft Park & Beard, Inc. and any and all of their affiliates (collectively, “the Company”). Upon your acceptance of the terms and conditions set forth in this Letter Agreement and General Release (“Letter Agreement”), which have been negotiated between you and the Company, the Company agrees to provide you with the separation package set forth in this Letter Agreement on the terms and conditions described herein. Please review this Letter Agreement carefully, and if you choose, consult with an attorney of your choice. Your signing of this Letter Agreement also constitutes an acknowledgement by you that there is consideration from the Company to you for the provisions of this Letter Agreement. 1. Last Date of Employment : Your last day of employment with the Company will be Friday, July 17, 2015 (the “Separation Date”). 2. Payment and Benefits Not Conditioned on Your Signing this Letter Agreement : a. Salary: You will be paid your base salary through July 17, 2015, less any applicable federal, state, and local taxes and other designated or required withholdings. The payment will be made to you in accordance with the Company’s regular payroll practices. b. Paid Time Off : The Company will pay you for your accrued, unused Paid Time Off (“PTO”) days as of your Separation Date. The Company will deduct from this payment all applicable federal, state and local taxes and other designated or required withholdings. This payment will be made in accordance with the Company’s regular payroll practices. c. 401(k) Plan and Other Benefit Plans : You will remain covered under the Company’s group health plan through July 31, 2015 and, thereafter, you will be eligible to elect to continue coverage pursuant to the Consolidated Omnibus Budget Reconciliation Act (“COBRA”); such continuation coverage will be at your own expense except as provided in Paragraph 4(c) of this Letter Agreement. Your life and disability insurance benefits, if any, will remain in effect only through the Separation Date, except that any portable supplemental disability policies will be transferred to you upon your timely execution of appropriate documentation. Your participation in the Company’s 401(k) Plan (the “Plan”), as a Company employee will end as of your Separation Date. Accordingly, no employee or employer contributions shall be made to such Plan from the payments referenced in Paragraph4 below. You will receive information regarding your options with respect to your funds in the Plan by separate communication. All other employee benefits not specifically continued by this Letter Agreement also shall terminate as of the Separation Date. Mr. J. Duncan Smith July 17, 2015 d. Business-Related Expenses : The Company will reimburse you for normal business-related expenses that you incurred during your employment with the Company in accordance with the Company’s policies concerning such reimbursement. All requests for reimbursement must be submitted, along with all required documentation, to Nancy Pinkowicz within 10 days of your Separation Date . e. Other Company-Sponsored Plans : You and the Company acknowledge that you are a participant in certain Company-sponsored plans and compensatory programs relating to stock options, restricted stock, restricted stock units, deferred compensation and Company pensions, and the Company’s and your respective rights and obligations thereunder shall not be impacted by this Letter Agreement or the general release set forth in Paragraph5 hereof except as provided in Paragraph 4(b) of this Letter Agreement. For purposes of clarity, your 9,000 outstanding Company stock options that are currently vested and unexercised shall be treated in accordance with the terms of the related stock option agreements. f. No Additional Amounts Due : You acknowledge that other than payments and benefits set forth in Paragraphs 2(a-e) of this Letter Agreement, the Company does not owe you any additional amounts for anything. 3. Cooperation and Handling Work Responsibilities : This Letter Agreement is contingent upon your providing professionally reasonable cooperation and assistance in facilitating an orderly and appropriate transition of your work duties, and conducting yourself in a professional and responsible manner to the extent follow-up communication is made by the Company. 4. Separation Payments and Benefits : In exchange for your signing, delivering and not revoking this Letter Agreement, including the General Release (set forth in Paragraph 5 below) and all of the other promises and covenants contained herein, the Company will provide you with the following: a.
